      Case 1:19-cv-20121-JLK Document 8 Entered on FLSD Docket 01/15/2019 Page 1 of 1


                                      U NITED STATES D ISTRICT COURT
                    SOUTHERN                                         DISTRICT OF                                   FLORIDA


       W ARRIOR TRADIN G,IN C.,ET AL                                                       EXH IBIT AN D W ITNE SS LIST

                               V.                                                                  CaseNumber: 19-20l2l-CIV-KING
 DAVID JAFFEE d/b/aBEST STOCK STRATEGY
PRESIDING JUDGE                                               PLAINTIFF'SATTORNEY                        DEFENDANT'SATTORNEY
           JAM ES LAW RENCE KING                                     M arissaD.Kelley,Esq.                              David Jaffee
TRIALDATE (S)                                                 COURT REPORTER                             COURTROOM DEPUTY
                   Januaryl5.2019                                          GlendaPowers                               JoyceM.W illiams
 PLF, DEF.         DATE          MARKED       ADMITTED                                   DESCRIPTION OF EXHIBITS+Axo w jyxEssEs
 NO. NO.          OFFERED
     l           l/l5/2019          /'        1/l5/2019 ReturnofService
     2           l/15/20l9          Z         1/l5/2019 DeclarationofKerssantM etellus
     3           l/15/2019          Z         1/15/2019 YouTubeScreen-shots(composite)
     4           l/15/2019          Z         1/15/20l9 WaniorTrading-DemandtoCeaseandDesist(composite)
     5           1/15/2019           Z        1/15/2019 BestStock Strategy Privacy Policy
     6           1/l5/2019                     l/15/2019 SupplementalAffidavitofRossCameron




 #Iacludeanotationastothelocationofanyexhfbitnotheldwiththecasefileornotavailablebecatlseofsize.
                                                                                                                    Pagelc)f 1         Pages
